DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 12/28/2020. Claims 1 – 3 and 5 – 14 are currently pending in this application.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013135269 (Minoya) (references are given according to English translation) in view of US 6625286 (Rubacha) and further in view of US 20130083868 (Onody).
Regarding claims 10 and 13, Minoya teaches “A transmitting device (shown as 1 in FIG 1 and described in paragraph 0017), comprising:
a pair of transmission electrodes configured to control a peripheral electric field (antennas 11 and 12. Paragraph 0002: application of the invention in electric field communication through a human body. Paragraph 0052: electrodes may be used as reception antennas 21 and 22. Therefore, since the system may be used in electric field communication through human body and implementation of the reception antennas 21 and 22 is explicitly disclosed as electrodes, it would have been obvious to a person of ordinary skill in the art to implement transmission antennas 11 and 12 as electrodes in similar manner to be suitable for electric field communication through human body), wherein
the peripheral electric field enables a pair of reception electrodes of a receiving device to receive a signal of the peripheral electric field (receiving signal through antennas 21 and 22 is covered in paragraph 0018. Paragraph 0052 discloses implementation of antennas 21 and 22 as electrodes), and
the receiving device (shown as 2 in FIG 1 and described in paragraph 0018) comprises:
the pair of reception electrodes configured to receive the signal of the peripheral electric field (paragraphs 0018 and 0052, as explained above);
a variable gain amplifier configured to amplify a first signal from a first reception electrode of the pair of reception electrodes (paragraph 0044: variable gain amplifier 33 which receives a signal from electrode 22, as may be seen from FIG 5. Also in the examiner’s annotated sketch below, variable gain amplifier 33 receives a first signal S1 from first electrode 22

    PNG
    media_image1.png
    482
    742
    media_image1.png
    Greyscale

Sketch 1);
a differential amplifier configured to output an error signal based on a difference between a second signal from a second reception electrode of the pair of reception electrodes and the amplified first signal (paragraph 0045: differential amplifier 34 which outputs the difference of the output signal of variable gain amplifier 33 and the signal arriving from electrode 21, as may be seen from FIG 5. Also in the examiner’s sketch above, differential amplifier 34 receives a second signal S2 from second electrode 21 on its “+” input and amplified first signal aS1 from the output of the variable gain amplifier 33); and
a gain control unit (paragraph 0046: separation control part 35 shown in FIG 5)…”
“…a transmitter (transmitter 1 in FIG 1) configured to apply a voltage to the pair of transmission electrodes to transmit data (operation of the transmitter is disclosed in paragraph 0017 and includes the modulation part 14 inputs the modulating signal which modulated the subcarrier of predetermined frequency with the input data signal into the noninverting buffer 15 and the reversal buffer 16. The noninverting buffer 15 outputs the noninverting modulating signal which does not reverse the phase of a modulating signal to the antenna 11, and transmits a noninverting modulating signal from the antenna 11. The reversal buffer 16 outputs the reversal modulating signal which reversed the phase of the modulating signal to the antenna 12, and transmits a reversal modulating signal from the antenna 12.  Thus the “electrodes to transmit data”.).”

Minoya does not disclose internal structure of the separation control part 35 and thus does not disclose that it is “configured to receive the first signal from the first reception electrode, wherein the gain control unit includes:
a multiplier configured to multiply an amplitude of the error signal with an amplitude of the received first signal to obtain a multiplication result;
an integrator configured to integrate the multiplication result to obtain an integration result; and
a specific amplifier configured to amplify the integration result to obtain a specific weight coefficient; and
control a gain of the variable gain amplifier based on the specific weight coefficient.”

In paragraphs 0018 and 0043, Minoya teaches that the purpose of the signal separation part 23 is to separate useful received signal from noise, which is just another 
On the other side, Rubacha in FIG 2 with corresponding description in col. 3 lines 32 – 63 teaches a similar signal separation circuit which also includes variable gain amplifier 71 (corresponds to variable gain amplifier 33 of Minoya), output of which is connected to the difference amplifier 73 (corresponds to differential amplifier 34 of Minoya), output of which is connected to the gain control part (corresponds to separation control part 35 of Minoya) comprising multiplier 72 and integrator 75. The principle of operation to separate two signals S1 and S2 is to minimize output from the multiplier 72, which is similar to minimizing the error signal from the differential amplifier 34 in Minoya. As may be seen, the multiplier receives one input from the output of the difference amplifier 73 (which is the same as the separation control part 35 of Minoya receiving one input from the output of the differential amplifier 34 (error signal)) (this corresponds to claimed “a multiplier configured to multiply an amplitude of the error signal”), and another input from the input of the system which is also fed into the variable gain amplifier 71 (would have corresponded to the input to the variable gain amplifier 33 of Minoya) (this corresponds to claimed “configured to receive the first signal” [from the first reception electrode]). The multiplier 72 multiplies these two signals (corresponds to claimed “a multiplier configured to multiply an amplitude of the error signal with an amplitude of the received first signal to obtain a multiplication result”). The output of the multiplier 72 is fed into the integrator 75 (corresponds to claimed “an integrator configured to integrate the multiplication result to obtain an integration result”). The output of the integrator 75 controls gain of the variable gain amplifier 71 (corresponds to claimed “control a gain of the variable gain amplifier based on the” integration result).

The examiner has redrawn and annotated Fig. 2 of Rubacha to emphasize similarity with Minoya:

    PNG
    media_image2.png
    615
    693
    media_image2.png
    Greyscale

Sketch 2
Therefore, since Minoya does not disclose internal structure of the separation control part 35, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Rubacha structure to control gain of the variable gain amplifier being part of the system separating signals, in the system of Minoya simply to fill in where Minoya is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.

Lastly, with respect to “a specific amplifier configured to amplify the integration result to obtain a specific weight coefficient; and” that controlling the gain of the variable gain amplifier is based on the “specific weight coefficient”, no “specific amplifier” is disclosed by Rubacha at the output of the integrator 75.
However, the examiner takes an official notice that it is well known in the art to use amplifiers between different stages of electronic circuitry in those cases when the level of signal produced by the previous stage is not sufficient for the subsequent stage. It is also well known to utilize amplifiers at the output of an integrator to boost signal level produced by the integrator, as may be evidenced by Onody, FIG 4, showing integrators 15 outputs of which are connected to respective amplifiers 19 configured to amplify its respective output by a gain value corresponding to a coefficient (see paragraph 0030). At the output of each amplifier there is a signal y1 and y2 which may be equated to the recited “a specific weight coefficient” (see paragraph 0026: amplifiers 19 apply a weighting factor according to a coefficient to an output of a corresponding integrator.). In other words, Onody discloses presence of “a specific amplifier configured to amplify the integration result to obtain a specific weight coefficient” y1 or y2.

In the device of Minoya and Rubacha, when an amplifier (such as amplifier 19 shown in FIG 4 of Onody) is used between the output of the integrator 75 and the control input of variable gain amplifier 71, shown in Sketch 2 above, the gain control of the variable gain amplifier would be “based on the specific weight coefficient” outputted by the amplifier, as required by the claim.

Regarding claims 1, 9 and 14, each of these claims recite a subset of limitations of corresponding claims 10 and/or 13. Therefore, claims 1, 9 and 14 are rejected because of the same reasons as set forth in the rejection of claims 10 and 13 above.
Regarding claim 2, Minoya teaches “wherein the gain of the variable gain amplifier is controlled in a no signal interval based on a first communication state between the transmitting device and the receiving device (paragraph 0047: The wireless communication terminal 1 transmits the subcarrier (preamble) which is not modulated (“the no signal interval based on a first communication state”) before modulating a predetermined subcarrier with the data signal based on the information which should be transmitted during the predetermined period (“signal based on a first communication state”), and the wireless communication terminal 2 performs processing which calculates the optimal gain c12 for separating noise in this period.).”
Regarding claim 3, Minoya teaches “wherein the gain of the variable gain amplifier is controlled in the no signal interval based on a second communication state before the first communication state (as was explained in the rejection of claim 2 above, “the first communication state” corresponds to transmission of information such as modulated signal. However, as stated in paragraph 0047, the wireless communication terminal 1 transmits the subcarrier (preamble) which is not modulated (would correspond to claimed “second communication state”) before modulating a predetermined subcarrier with the data signal based on the information which should be transmitted during the predetermined period (would correspond to claimed “the first communication state”), and the wireless communication terminal 2 performs processing which calculates the optimal gain c12 for separating noise in this period (“the gain of the variable gain amplifier is controlled in the no signal interval based on a second communication state”).).”
Regarding claim 5, Minoya alone or in combination with Rubacha teaches “wherein the gain of the variable gain amplifier is controlled by a signal processing operation (signal processing in the separation control part 35 is described in Minoya’s paragraphs 0022, 0026, 0027 and 0029 – 0039. Also signal processing is described by Rubacha as explained in the rejection of claim 10 above).”
Regarding claim 6, Minoya teaches “wherein the gain of the variable gain amplifier is controlled such that the amplitude of the error signal is minimized (paragraph 0047: separation control part 35 changes the gain set for the variable gain amplifier 33 based on the size of change of the amplitude of the signal separation output of the differential amplifier 34 within a prescribed period for every set-up gain, and makes the gain on which the size of change of the amplitude of a signal separation output becomes minimum into the optimal gain c12 for separating noise.).”
Regarding claims 7 and 11, Minoya teaches or fairly suggests “wherein the first reception electrode is configured to receive the signal of the peripheral electric field in a state in which the first reception electrode is one of adjacent to or in contact with a first transmission electrode of the pair of transmission electrodes and a human body (paragraph 0002: applicability of the system in electric field communications through a human body, while the usage of reception electrodes is disclosed in paragraph 0052. All this means that “the first reception electrode is one of adjacent to or in contact with a first transmission electrode of the pair of transmission electrodes and a human body”).”
Regarding claims 8 and 12, Minoya teaches or fairly suggests “wherein the pair of reception electrodes is configured to receive the signal of the peripheral field in a state in which the pair of reception electrodes is adjacent to the pair of transmission electrodes (paragraph 0002: applicability of the system in electric field communications through a human body, while the usage of reception electrodes is disclosed in paragraph 0052. All this means that “the pair of reception electrodes is adjacent to the pair of transmission electrodes”).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648